Title: From John Adams to Benjamin Stoddert, 19 September 1798
From: Adams, John
To: Stoddert, Benjamin



Dear sir
Quincy September 19. 1798

Inclosed is a Letter from Captain Patrick Fletcher recommending Captain John Cruft to be a Lieutenant in the Navy.—I have so good an opinion of this Captain Cruft from a personal Knowledge, that I desire you would place him on the List for Promotion among the first Lieutenants that Shall be appointed. Mr Breck of Philadelphia can probably give you Satisfactory Information concerning him.
I have the Honor to be, sir, your / most obedient
John Adams